DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to claims filed 1/11/2021.  Claims 1-13 are cancelled. Claims 14 and 19 are amended.  Claims 14-21 are pending and examined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe 3,373,563 in view of Keiichi JP2004197592 and Dressler 6,609,363.
Regarding claim 14, McCabe teaches a vapor jet system (10) comprising: a container (the cylindrical portion of 22 that terminates at the hemispherical portion of 22) for storing a sublimable solid (20 see col. 3 ll. 37-42 “A subliming solid propellant 20, such as ammonium bisulfide (NH HS) or ammonium carbamate is contained within cylindrical propellant-subliming body 22”), the container comprising a vapor discharge port (the outlet defined by the downstream end of the container) for discharging (the vapor discharge port provides vapor from the sublimation of the sublimable solid to the hemispherical portion of 22, see Fig. 1 and col. 3 ll. 65-75 “Rearwardly extending thrust ejector component 110, fixedly attached to the outlet end of propellant subliming component 310, is interconnected thereto by outlet conduit 40 received into orificed fitting 42 and fixedly attached thereto. Conduit 40 serves to deliver sublimed thrust gas to thrust nozzle 42, through pressure regulator 44, which reduces the gas pressure to a nozzle exit value corresponding to some predetermined thrust level. Cut-off valve 46 of thruster component 110 controls flow of thrust gas to thrust nozzle 42”) vapor (20 is sublimated to generate the vapor (thrust gases) see col. 2 ll. 62-66 “Accordingly, it is an object of the present invention to provide a low thrust, secondary propulsion system which employs a radioisotope heat source for sublimation of a solid propellant to generate thrust gases”) generated by sublimation of the sublimable solid (see col. 2 ll. 62-66 cited infra); a member (40, 42, 44, 46, 42 and the hemispherical portion of 22) Pressure switch 36, sensing an initial pressure in propellant tank 22”.  In the temperature sensing embodiment the temperature sensed is the temperature inside the container), wherein the vapor flow path comprises a first tubular member (see Fig. 1, the vapor flow path comprises a tube comprising the elements from the upstream end of the hemispherical portion of 22 to the downstream end of 42), and the container comprises an elongated cylindrical second tubular member (see Fig 1, the container is an elongated cylindrical tube).
McCabe does not teach the vapor jet system further comprising a pressure sensor for measuring pressure inside the container
Keiichi teaches a vapor jet system (42) comprising a pressure sensor (49) for measuring pressure inside the container ([0099] Next, the operation of the thrust generating device 42 according to the present embodiment will be described. When it is determined by the on-board computer (not shown) built in the artificial satellite 2 that the artificial satellite 2 needs thrust, electric power is supplied to the heater 46 from the outside, and the case 43, the pipe 44 and the nozzle 45 is heated. The temperature of the internal space of the case 43 rises, and the sublimation gas 51 of the phase change substance 50 is generated (increased), and the internal pressure of the case 43 increases. An electric signal corresponding to the internal pressure of the case 43 is transmitted to the on-board computer by the pressure sensor 49, and the on-board computer stops supplying power to the heater 46 when the internal pressure of the case 43 becomes a predetermined value or more. At the same time, the operation is controlled to open the on-off valve 47. When the on-off valve 47 is opened, the sublimation gas 51 in the case 43 is injected from the nozzle 45, and a thrust in the direction opposite to the injection direction of the sublimation gas 51 is generated).
It would have been obvious for one of ordinary skill in the art prior to the effective filing dated of the claimed invention to have modified McCabe with Keiichi to provide the benefit of a vapor jet system suited for satellite attitude control (see [0001] The present invention relates to a thrust generating method for controlling the attitude of a spacecraft such as an artificial satellite and an apparatus used for implementing the method, and more particularly to a thrust generating method and an apparatus suitable for a pico-type or micro-type artificial satellite) in particular by facilitating intermittent thrust generation (see [0099] “When it is determined by the on-board computer (not shown) 
McCabe in view of Keiichi as discussed above does not teach a vapor flow path heater for heating at least a part of the vapor flow path; a vapor flow path temperature sensor for measuring a temperature of the vapor flow path and a controller configured to control based on data from the container temperature sensor, and data from the vapor flow path temperature sensor, the temperature of the vapor flow path by causing heating of the vapor flow path heater.
Keiichi teaches a vapor flow path heater (46 shown covering 44 and 45 and the second heater as taught at [0020] “When the sublimation gas is ejected from the propulsion nozzle through the flow path, the temperature of the flow path and the temperature of the propulsion nozzle rapidly decrease due to adiabatic expansion of the sublimated substance. Therefore, it is desirable to provide a second heater for heating these. The second heater does not need to heat both the flow path and the propulsion nozzle, and it is sufficient that at least one of them can be heated. The second heater can be configured to always heat, but from the viewpoint of the efficiency, for example, the temperature of the flow path or the propulsion nozzle is detected, and the detected a temperature sensor 48 b is also provided in a middle portion between the nozzle 45 and the on-off valve 47 of the pipe 44) and a controller (on-board computer see [0100] After the injection of the sublimation gas 51, the on-board computer monitors the output values of the temperature sensors 48a and 48b, and the case 43, the pipe 44, the nozzle 45, and the on-off valve 47 are reduced to a predetermined low-temperature side allowable temperature or less by adiabatic expansion of the gas. If necessary, these are heated by the heater 46 so as not to be rapidly cooled) configured to control, based on data from the container temperature sensor and data from the vapor flow path temperature sensor (the output values of the temperature sensors 48a and 48b per [0100] cited supra), the temperature of the vapor flow path by causing heating of the vapor flow path heater (see [0100] cited supra).
It would have been obvious for one of ordinary skill in the art prior to the effective filing dated of the claimed invention to have modified McCabe in view of Keiichi further with Keiichi’s teachings on vapor flow path heaters to provide the benefit of preventing excessively rapid cooling of the vapor flow path due to the adiabatic expansion of the vapor in the vapor flow path during a maneuver (see [0100] cited supra).
McCabe in view of Keiichi does not teach heating the temperature of the vapor flow path, to be the temperature inside the container or higher.
Dressler teaches a two heater system where a first heater (36) heats a propellant tank (31) and a second heater (37) heats a vapor flow path (the passage through 34) to prevent condensation of a sublimable solid propellant (col. 3 ll. 23-29 “The iodine vapor that passes the frit enters a feed tube 34 that is also heated by coil 37 to temperatures higher than the tank temperature to prevent iodine condensation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe in view of Keiichi with Dressler’s teachings on vapor flow path heating so as to configure the controller as taught by Keiichi to further control the second heater to heat the entire vapor flow path to a temperature higher than the temperature inside the container to prevent the sublimable solid from condensing within the vapor flow path.
McCabe in view of Keiichi and Dressler as discussed above does not teach a filter for preventing passage of the sublimable solid and allowing the vapor to pass through, the filter being provided to the vapor flow path.
Dressler teaches a filter (32) for preventing passage of the sublimable solid and allowing the vapor to pass through, the filter being provided to the vapor flow path (col. 3 ll. 18-25 “A frit 32, either manufactured from glass or a microporous ceramic material, is heated by electrical heating coil 37 and temperature control 42 to temperatures higher than that of the tank and prevents passage of crystals with sizes exceeding holes therein into the discharge chamber 33, which can be, e.g., like the chamber 21 of the thruster 20, shown in FIG. 1B or like the chamber 1 of the thruster 10, shown in FIG. 1A”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified McCabe in view of Keiichi and Dressler further with Dressler’s teachings on filters for the vapor flow path to prevent the sublimable solid from passing into the vapor flow path.
Regarding claim 15, McCabe in view of Keiichi and Dressler teaches the invention as discussed above.
McCabe further teaches a container heater (38) for heating an inside of the container (see Fig. 1 and see col. 3 ll. 50-62 Switch 36 on activator component 310 senses gas pressure in propellant tank 22 and directs flow control valve 34, through appropriate conventional electrical circuitry (shown schematically by circuit 35), to admit radioisotope solution 24 into component 310 through heat exchanger manifold 38 which is embedded and positioned within subliming solid by retainer plates 52.).
Regarding claim 16, McCabe in view of Keiichi and Dressler teaches the invention as discussed above
McCabe in view of Keiichi and Dressler as discussed above does not teach wherein the pressure inside the container is controllable based on data from the pressure sensor
Keiichi teaches wherein the pressure inside the container is controllable based on data (the electric signal per [0099] cited infra) from the pressure sensor (see [0099] “… An electric signal corresponding to the internal pressure of the case 43 is transmitted to the on-board computer by the pressure sensor 49, and the on-board computer stops supplying power to the heater 46 when the internal pressure of the case 43 becomes a predetermined value or more. At the same time, the operation is controlled to open the 
It would have been obvious for one of ordinary skill in the art prior to the effective filing dated of the claimed invention to have modified McCabe in view of Keiichi and Dressler further with Keiichi’s teachings on container pressure control to provide the benefit of a vapor jet system suited for satellite attitude control (see [0001] The present invention relates to a thrust generating method for controlling the attitude of a spacecraft such as an artificial satellite and an apparatus used for implementing the method, and more particularly to a thrust generating method and an apparatus suitable for a pico-type or micro-type artificial satellite) in particular by facilitating intermittent thrust generation (see [0099] “When it is determined by the on-board computer (not shown) built in the artificial satellite 2 that the artificial satellite 2 needs thrust, electric power is supplied to the heater 46 from the outside, and the case 43, the pipe 44 and The nozzle 45 is heated” … “the on-board computer stops supplying power to the heater 46 when the internal pressure of the case 43 becomes a predetermined value or more. At the same time, the operation is controlled to open the on-off valve 47. When the on-off valve 47 is opened, the sublimation gas 51 in the case 43 is injected from the nozzle 45, and a thrust in the direction opposite to the injection direction of the sublimation gas 51 is generated”).
Regarding claim 17
McCabe further teaches wherein the member is a nozzle (see Fig. 1, 42 is a nozzle).
Regarding claim 18, McCabe in view of Keiichi and Dressler teaches the invention as discussed above.
McCabe further teaches wherein the member is the first tubular member (per the rejection of claim 1 supra, the member and first tubular member comprise the same elements).
Regarding claim 19, McCabe in view of Keiichi and Dressler teaches the invention as discussed above.
McCabe further teaches wherein the first tubular member and the second tubular member are integrally configured such that diameters of the first tubular member and the second tubular member are equal (see Fig. 1, the diameters of the upstream end first tubular member and the downstream end of the second tubular member have the same diameter, and the first tubular member and the second tubular member are integrally configured since they are mounted to each other).
Regarding claim 20, McCabe in view of Keiichi and Dressler teaches the invention as discussed above.
McCabe further teaches wherein whether or not to allow the vapor to jet out from the opening is substantially controllable by controlling on or off of the container heater (the container heater is the source of heat for sublimating the sublimable solid, as such, if the heater is turned off, eventually there will be insufficient heat to sublime the sublimable solid, see col. 2 ll. 63-67 “Accordingly, it is an object of the present invention 
Regarding claim 21, McCabe in view of Keiichi and Dressler teaches the invention as discussed above.
McCabe further teaches a valve (46) provided to the vapor flow path (see Fig. 1).

Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim 14 have been considered.  The asserted deficiencies in the rejection under Keiichi JP2004197592 in view of Dressler 6,609,363, and McKinnon 7,513,462 have been addressed by a new rejection made under McCabe 3,373,563 in view of Keiichi and Dressler.  In particular the new primary reference McCabe teaches the limitation of an elongated cylindrical second tubular member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 10:30-7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741